The opinion of the Court was delivered by


Mr. Justice Gcmtt.

The only question for the consideration of the jury, on the execution of this writ of enquiry, was the extent of damages which the plaintiff had sustained. No question of title was to be tried. Had the defendant’s possession been a lawful one, it was incumbent on him to have pleaded it in justification. The evidence of possession, under colour of law, was therefore properly rejected. The objection to the generality of description, in the declaration comes too late after verdict. Neither can it avail the defendant that he had been chosen guardian of the person and estate of M. O. Lahiffe, after action brought, besides .the interest of the ward will remain in his hands, over which Mary Lahiffe will have no control. On the ground of excessive damages, it is to be considered that this is a second verdict; .a former jury gave two thousand dollars, and although the land was unproductive, still it was a convenient habitation to the plaintiff, as well as others, and the proofs offered, established its .value at $150 or $200 pr. year. After an adverse possession of nine or ten years, the defendant cannot with justice complain of the verdict of the jury. The question of damages was one . proper for the jury alone, and although the damages when viewed .in reference to the value of the land, appear to be high, yet it is be considered that they are less than were allowed by a formqjj *186jury. The court think that a new trial should be refused.
Cross Gray, for the motion.
Hunt, contra.
Hay, Mott, Johnson and Huger, Justices, concurred.